Citation Nr: 1433261	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-49 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a dental disability, to include dental trauma.

2.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include paranoid schizophrenia.

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia.

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1974.

This appeal has a long and complicated procedural history.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied, in pertinent part, the Veteran's claim of service connection for PTSD.  Although he did not initiate an appeal of this rating decision, the Veteran submitted statements relevant to this claim within 1 year of the March 2009 rating decision which rendered it non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  The RO subsequently readjudicated the Veteran's service connection claim for PTSD on the basis of new and material evidence in a November 2010 rating decision and the Veteran timely appealed.  The RO also adjudicated the Veteran's claim of service connection for a bilateral knee disability (which was characterized as separate service connection claims for a right knee disability and for a left knee disability) in the November 2010 rating decision and the Veteran timely appealed.  Because the RO erred in not adjudicating the Veteran's service connection claim for PTSD on a de novo basis in November 2010, the Board finds that this issue is as stated on the title page of this decision.

This matter also is on appeal from an October 2009 rating decision in which the RO essentially reopened and denied the Veteran's previously denied claims of service connection for a dental disability, to include dental trauma, and for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia (which was characterized as chronic schizophrenia reaction, undifferentiated type, competent).  The Veteran disagreed with this decision later in October 2009 but only with respect to the denial of his service connection claim for paranoid schizophrenia on the merits.  Although he did not initiate a timely disagreement with the October 2009 rating decision with respect to the denial of his service connection claim for a dental disability, to include dental trauma, on the merits, the Veteran submitted statements relevant to this claim within 1 year of the October 2009 rating decision which rendered it non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  The RO subsequently denied the Veteran's service connection claim for a dental disability, to include dental trauma, on a de novo basis in an April 2010 rating decision.

The Board observes that, in a September 2004 decision, it denied the Veteran's request to reopen a previously denied service connection claim for paranoid schizophrenia and also denied entitlement to service connection for a dental disability, to include dental trauma.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims and it became final.  See 38 U.S.C.A. §§ 7104, 7266 (West 2002).  

The Board next observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board notes that the Veteran has been diagnosed as having paranoid schizophrenia.  As opposed to facts in Velez, however, the Veteran consistently has pursued a claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia.  (The Board notes parenthetically that this claim historically has been considered as separate service connection claims for schizophrenia and for an unspecified "nervous condition" by the RO; the evidence suggests that, in fact, the Veteran consistently has sought service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia.  Because an unspecified "nervous condition" is included within the service connection claim for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, a service connection claim for a "nervous condition" will not be adjudicated separately in this decision.)  The present request to reopen turns upon diagnoses and factual bases that were considered in prior decisions.  Therefore, the threshold question of whether new and material evidence has been submitted must be addressed.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, and for a dental disability, to include dental trauma, are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

As explained below in greater detail, new and material evidence has been received to reopen the Veteran's previously denied service connection claim for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, and to grant this claim on the merits.  By contrast, new and material evidence has not been received to reopen the Veteran's previously denied service connection claim for a dental disability, to include dental trauma.

The Board observes that there has been some confusion in the Veteran's voluminous claims file regarding a rating decision dated on February 25, 1975, and the impact of this rating decision on his current psychiatric diagnoses and entitlement to VA disability compensation.  The Veteran and at least one of his VA treating clinicians have asserted during the pendency of this appeal that the February 1975 rating decision established that service connection had been in effect for paranoid schizophrenia since that date.  This is inaccurate and reflects a misunderstanding of the February 1975 rating decision.  

As the RO explained to the Veteran in a November 2010 letter discussing this matter, VA awarded the Veteran entitlement to treatment for psychosis under the former 38 U.S.C. § 602 in its February 1975 rating decision.  In its November 2010 letter, the RO specifically stated, "Under 38 U.S.C. 602, any Veteran who develops an active psychosis within 2 years after his or her discharge or release from military service during or immediately following a period in which the United States is engaged in combat will be granted service-connected disability, making the Veteran eligible for hospital and medical care only.  This does not constitute service connection for compensation or insurance purposes."  See VA Letter dated November 17, 2010 (emphasis added).  

The statements in the November 2010 letter sent by the RO to the Veteran are in accord with a review of the February 1975 rating decision which clearly shows that the Veteran was granted service connection for active psychosis for treatment purposes only under the former 38 U.S.C. § 602.  The February 1975 rating decision also clearly shows that the Veteran's paranoid schizophrenia (which was characterized as schizophrenic reaction, chronic, undifferentiated type) was found 70 percent disabling for non-service-connected disability pension purposes only.  Any other interpretation of the RO's actions in the February 1975 rating decision is incorrect.  To the extent that the Veteran is arguing that service connection for paranoid schizophrenia was awarded and a 70 percent rating assigned for VA disability compensation purposes in the February 1975 rating decision, the Board finds this argument to be without merit.

Although the Veteran initially requested a Board hearing when he perfected a timely appeal in this case, he withdrew his Board hearing request in February 2014.  See 38 C.F.R. § 20.704 (2013).

In May 2014 correspondence, the Veteran's attorney requested that the service connection claim for a bilateral knee disability (which he characterized as separate service connection claims for right and left knee disabilities) be remanded for the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's complete VA treatment records from the VA Medical Center in Decatur, Georgia ("VAMC Decatur").  The attorney also contended that, on remand, the Veteran was entitled to a VA examination for his bilateral knee disability if VA treatment records from VAMC Decatur demonstrated a current diagnosis which could be attributed to service.  The Board notes in this regard that all of the Veteran's available VA outpatient treatment records from VAMC Decatur already have been associated with the Veteran's claims file and his Virtual VA paperless claims file.  These records do not show complaints of or treatment for a bilateral knee disability (as explained below).  The other record evidence also demonstrates that the Veteran does not experience current bilateral knee disability which could be attributed to service (as also explained below).  Thus, the Board finds that the attorney's argument regarding a remand of the Veteran's service connection claim for a bilateral knee disability is without merit.

The Board finally notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having paranoid schizophrenia.  Although the Veteran also perfected a timely appeal on a service connection claim for a "nervous condition," such disability was not diagnosed anywhere in the Veteran's voluminous claims file (as noted above).  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, are as stated on the title page of this decision.


FINDINGS OF FACT

1.  In a decision dated on September 20, 2004, the Board denied the Veteran's request to reopen a previously denied claim of service connection for schizophrenia and denied a claim of service connection for a dental disability, to include dental trauma; this decision was not appealed and became final.

2.  The evidence received since the September 2004 Board decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for a dental disability, to include dental trauma, and does not relate to an unestablished fact necessary to substantiate the claim.

3.  The evidence received since the September 2004 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, because it suggests that the Veteran experiences paranoid schizophrenia that is attributable to active service.

4.  The record evidence shows that the Veteran's current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is related to active service.

5.  The record evidence does not contain a valid diagnosis of PTSD based on a corroborated in-service stressor.

6.  The record evidence shows that the Veteran does not experience any current bilateral knee disability which is attributable to active service or any incident of service.



CONCLUSIONS OF LAW

1.  The September 2004 Board decision, which denied the Veteran's request to reopen a previously denied claim of service connection for schizophrenia and also denied a claim of service connection for a dental disability, to include dental trauma, is final.  38 U.S.C.A. §§ 7104, 7266 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

2.  Evidence received since the September 2004 Board decision in support of the claim of service connection for a dental disability, to include dental trauma, is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Evidence received since the September 2004 Board decision in support of the claim of service connection for schizophrenia is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

4.  An acquired psychiatric disability, to include paranoid schizophrenia, was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

5.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

6.  A bilateral knee disability was not incurred in or aggravated by active service nor may arthritis of the bilateral knees be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's request to reopen the previously denied service connection claim for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the remaining claims on appeal, the Board notes that, in letters issued in September 2008, July and December 2009, June and October 2010, and in October 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The October 2012 letter also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection, and noted the evidence needed to substantiate the underlying claims.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for a dental disability, to include dental trauma.  The evidence also does not support granting service connection for PTSD or for a bilateral knee disability.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard , 4 Vet. App. at 394.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the September 2008 VCAA notice letter was issued prior to the currently appealed rating decisions issued in March and October 2009; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his attorney has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  Information obtained from SSA during the pendency of this appeal indicates that his SSA disability benefits claim was denied.

As noted in the Introduction, the Veteran and his attorney have asserted that there may be additional outstanding records which have not been obtained and associated with the claims file.  In multiple statements submitted to VA, the Veteran specifically has asserted that he was treated for psychiatric, dental, and bilateral knee problems at VA Medical Centers (VAMCs) in Atlanta and in Decatur, Georgia.  Records have been obtained from both of these VA medical facilities and associated with the Veteran's claims file.  Although his assertions are not a model of clarity, it also appears that the Veteran has asserted that he was treated for his claimed disabilities at Grady Memorial Hospital in Atlanta, Georgia, and DeKalb Hospital in Decatur, Georgia.  Records from these private facilities also have been obtained and associated with the Veteran's claims file, to the extent possible.  Having reviewed the voluminous claims file, the Board finds that all available outstanding records have been obtained and associated with the Veteran's claims file and his Virtual VA paperless claims file, to the extent possible, and any argument regarding additional outstanding treatment records is without merit.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for a dental disability, to include dental trauma, an examination is not required.

With respect to his service connection claims for PTSD and for a bilateral knee disability, the Veteran has been provided with VA examinations which address the contended causal relationship between these claimed disabilities and active service.  Id.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the Veteran's service connection claims for PTSD and for a bilateral knee disability.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New & Material Evidence Claims

The Veteran essentially contends that new and material evidence has been received to reopen his previously denied service connection claims for a dental disability, to include dental trauma (previously characterized as the residuals of dental trauma, for purposes of VA outpatient treatment only), and for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia (previously characterized as chronic schizophrenia reaction, undifferentiated type, competent).  Although his assertions are not a model of clarity, it appears that the Veteran essentially contends that in-service dental bridge work caused or contributed to his current dental disability.  He also essentially contends that he incurred his current paranoid schizophrenia during active service.

In September 2004, the Board denied the Veteran's request to reopen a claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia (which was characterized as schizophrenia) and also denied a claim of service connection for a dental disability, to include dental trauma (which was characterized as residuals of dental trauma for the purpose of VA outpatient dental treatment).  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  The Veteran did not appeal the Board's September 2004 decision to the Court and it became final.

The claims of service connection for a dental disability, to include dental trauma, and for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claims on a VA Form 21-4138 which was date stamped as received by the RO on March 23, 2009.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2013).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a dental disability, to include dental trauma, the evidence before VA at the time of the prior final Board decision in September 2004 consisted of the Veteran's service treatment records and his lay statements and hearing testimony.  The Board noted that the Veteran's service dental records showed that his dental defects and diseases at a pre-enlistment examination were found acceptable and several of his teeth were extracted during service in February and March 1974.  The Board also found no indication of in-service dental trauma in the Veteran's service records and only evidence of treatment for dental caries and gingivitis.  The Board finally noted the Veteran's hearing testimony where he asserted in-service dental trauma in a fall.  The Board concluded that there was no evidence of combat wounds or other in-service dental trauma at any time during the Veteran's active service.  Thus, his claim was denied.

The newly received evidence includes additional lay statements from the Veteran and voluminous VA and private outpatient treatment records.  The Veteran's lay statements largely are unintelligible.  It appears, however, that the Veteran continues to assert that he experienced in-service dental trauma when he fell during active service.  

The voluminous medical records submitted since September 1994 do not indicate that the Veteran has sought treatment or complained of a dental disability, to include dental trauma.  In an August 2009 letter, E.A., D.M.D., stated that the Veteran "presented to our office with several teeth missing in the upper and lower region of his mouth."  Dr. E.A. stated that the Veteran's in-service partial dentures "no longer fit in his mouth."  Although a repair of these partial dentures was attempted, it was unsuccessful and Dr. E.A. recommended that "new partials be made."  Dr. E.A. also stated that the Veteran "reports major trouble chewing food, digestion, and gastrointestinal problems.  He is also self-conscious about his smile."

With respect to the Veteran's application to reopen a previously denied claim of service connection for a dental disability, to include dental trauma, the Board notes that the evidence which was of record in September 2004 did not indicate that the Veteran had experienced in-service dental trauma for which he would be entitled to VA outpatient treatment.  Nor did the evidence of record in September 2004 indicate that the Veteran experienced other dental disability for which service connection was warranted.  Despite the Veteran's assertions, a review of the record evidence submitted since September 2004 does not indicate that he experienced in-service dental trauma or any other dental disability which could be related to active service.  The Veteran has asserted repeatedly in multiple claims filed with VA since his service separation, including prior to September 2004, that his claimed dental disability, to include dental trauma, was incurred as a result of an in-service fall.  This assertion simply is not credible despite being repeated by the Veteran in correspondence with VA submitted at various intervals for more than 40 years.  None of the VA clinicians who have seen the Veteran since September 2004 have diagnosed him as having a dental disability, to include dental trauma, which is related to active service.

The Board notes in this regard that there is no evidence, other than the Veteran's statements, in the newly submitted evidence which indicates that he experienced in-service dental trauma.  There also is no evidence, other than the Veteran's statements, in the newly submitted evidence which indicates that his claimed dental disability may be associated with service.  The Veteran is not competent to testify as to etiology of his claimed dental disability as it requires medical expertise to diagnose.  As noted elsewhere, the first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters, 601 F.3d at 1274.  Nor is such evidence sufficient to reopen the previously denied service connection claim for a dental disability, to include dental trauma.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously service connection claim for a dental disability, to include dental trauma.  Unlike in Shade, there is no evidence in this case - either previously considered in the September 2004 Board decision, which denied the service connection claim for a dental disability, to include dental trauma, or received since that decision became final - which demonstrates that the Veteran's claimed dental disability, to include dental trauma, is related to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for a dental disability, to include dental trauma.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for a dental disability, to include dental trauma, is not reopened.

With respect to the Veteran's application to reopen a claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, the evidence before VA at the time of the prior final Board decision in September 2004 consisted of the Veteran's pre-service treatment records, his service treatment records, his post-service VA and private outpatient treatment reports, and his lay statements and hearing testimony.  The Board noted that the Veteran's pre-service treatment records indicated that he had been hospitalized at a private hospital for treatment of schizophrenia between June and December 1971 prior to his entry on to active service.  The Board next noted that, during the Veteran's active service, a Medical Board concluded in November 1974 that his schizophrenia had existed prior to service but had not been aggravated by service.  The Board next noted that the Veteran's post-service treatment records indicated that he was diagnosed as having and treated for schizophrenia between 1985 and 2002.  The Veteran's hearing testimony related to the onset date of his schizophrenia.  The Board concluded that, although the medical evidence demonstrated treatment for schizophrenia many years after service, it did not indicate that the Veteran's schizophrenia existed prior to service and was aggravated by service.  Thus, because this evidence was cumulative of evidence previously considered by VA, the claim was not reopened.

The newly submitted evidence includes voluminous additional VA and private outpatient treatment records, an April 2010 psychological evaluation completed by the Veteran's VA treating psychiatrist since the 1980's, a June 2011 opinion from another of the Veteran's VA treating psychiatrists, and the Veteran's lay statements.  The Veteran's frequent lay statements submitted to VA are unintelligible and will not be discussed further.  The additional VA and private outpatient treatment records indicate that the Veteran continues to complain of and receive treatment from a variety of VA and private clinicians for his acquired psychiatric disability other than PTSD, to include paranoid schizophrenia.

In an April 2010 psychological evaluation, M.N., M.D., the Veteran's VA treating psychiatrist since the 1980's, concluded that the Veteran's chronic paranoid schizophrenia markedly or moderately limited him in multiple areas relating to sustained concentration and persistence, social interaction, and adaptation.  Dr. M.N. stated that the Veteran was "very guarded and paranoid with pronounced paranoid ideations.  He gets agitated easily.  He [also] gets paranoid around people and cannot tolerate crowds.  Has depressed mood most of the time."  Dr. M.N. also concluded that the Veteran was not a malingerer.  Dr. M.N. opined that it was more likely than not that the Veteran's current chronic paranoid schizophrenia was a direct result of his active service.

In a June 2011, a different VA psychiatrist identified Dr. M.N. as the Veteran's VA attending psychiatrist "from the 1980's until January of this year when I assumed his care."  The June 2011 VA psychiatrist noted that the Veteran's current Axis I diagnosis was chronic schizophrenia, undifferentiated type.  The Veteran's Global Assessment of Functioning (GAF) score was 45, indicating "severe impairment in functioning and ongoing symptoms of psychosis."  This VA psychiatrist opined that the Veteran's current chronic schizophrenia was related to active service.

With respect to the Veteran's application to reopen his previously denied service connection claim for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, the Board notes that the evidence which was of record at the time of the prior final Board decision in September 2004 showed no medical nexus between the Veteran's paranoid schizophrenia and active service.  The newly received evidence indicates that the Veteran has been diagnosed as having paranoid schizophrenia which is attributable to active service.  

The Board again observes that, in Shade, 24 Vet. App. at 110, the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since September 2004 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for paranoid schizophrenia and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is reopened.

Having reopened the Veteran's previously denied service connection claim for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, the Board will proceed to adjudicate this claim on the merits.

Service Connection Claims

The Veteran contends that he incurred his current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, during active service.  He also contends that he incurred PTSD and a bilateral knee disability during active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis of the bilateral knees and schizoaffective disorder, schizophrenia, and schizophreniform disorder (as psychoses), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a), 3.384.  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010, as in this case.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because PTSD is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to the Veteran's service connection claim for PTSD.  By contrast, because arthritis of the bilateral knees and schizophrenia (as a psychosis) are considered "chronic" disabilities under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran' s service connection claims for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, and for arthritis of the bilateral knees (as part of the Veteran's service connection claim for a bilateral knee disability).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background & Analysis

The Board finds that the preponderance of the evidence supports granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia.  Although his lay statements are not a model of clarity, the Veteran essentially contends that his current paranoid schizophrenia is related to active service.  The Board agrees, finding the recent evidence submitted by the Veteran's VA treating psychiatrists particularly persuasive as to the contended etiological relationship between his current chronic paranoid schizophrenia and active service.  As noted above, following an April 2010 psychological evaluation, Dr. M.N., the Veteran's VA treating psychiatrist since the 1980's, concluded that the Veteran's chronic paranoid schizophrenia markedly or moderately limited him in multiple areas relating to sustained concentration and persistence, social interaction, and adaptation.  Dr. M.N. stated that the Veteran was "very guarded and paranoid with pronounced paranoid ideations.  He gets agitated easily.  He [also] gets paranoid around people and cannot tolerate crowds."  Dr. M.N. opined that it was more likely than not that the Veteran's current chronic paranoid schizophrenia was a direct result of his active service.

In a June 2011, a different VA psychiatrist identified Dr. M.N. as the Veteran's attending psychiatrist "from the 1980's until January of this year when I assumed his care."  The June 2011 VA psychiatrist noted that the Veteran's current Axis I diagnosis was chronic schizophrenia, undifferentiated type.  The Veteran's GAF score was 45, indicating, in the VA psychiatrist's opinion, "severe impairment in functioning and ongoing symptoms of psychosis."  This VA psychiatrist opined that the Veteran's current chronic schizophrenia was related to active service.

The Board again acknowledges that, at the time of its prior decision in September 2004, the record evidence did not include a medical nexus relating the Veteran's current acquired psychiatric disability other than PTSD (diagnosed as chronic paranoid schizophrenia) to active service.  Neither the April 2010 nor June 2011 opinions currently of record were before the Board at the time of its September 2004 decision.  The Board finds the April 2010 and June 2011 VA psychiatrist's opinions highly probative on the issue of whether the Veteran's current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is related to active service.  Both of these opinions were provided by the Veteran's VA treating psychiatrists who had been treating the Veteran at least since the 1980's (according to the June 2011 VA psychiatrist).  These opinions also were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent contrary opinion of record.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is warranted.

The Board next finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  Although the Veteran's lay statements again are not a model of clarity, he essentially contends that he incurred PTSD during active service and experienced continuous disability due to his claimed PTSD since his service separation.  The record evidence does not support the Veteran's assertions regarding either the existence of a claimed in-service stressor which caused or contributed to his claimed PTSD, in-service incurrence of his claimed PTSD, or a continuity of PTSD symptomatology since service.  It shows instead that the Veteran has never identified a claimed in-service stressor on which a diagnosis of PTSD must be based, to include any alleged stressor based on fear of hostile military or terrorist activity.  The Veteran also does not contend, and the evidence does not show, that he served in combat at any time during his 1 year of active service.  Thus, the relaxed evidentiary standards available for combat Veterans found in 38 U.S.C.A. § 1154 and for establishing an in-service stressor, including based on fear of hostile military or terrorist activity, are inapplicable to this claim.  See 38 U.S.C.A. § 1154 (West 2002), 38 C.F.R. § 3.304(f) (effective July 13, 2010), and Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (limiting applicability of revised § 3.304(f) to appeals where stressor relates to event or circumstance Veteran experienced, witnessed, or was confronted with that was perpetrated by member of enemy military or by terrorist).  The record evidence also indicates that the Veteran has never been diagnosed as having PTSD which could be attributed to active service or any incident of service (as noted on VA examination in June 2009).  See also 38 C.F.R. § 3.304(f).  The Veteran's service treatment records show no complaints of or treatment for PTSD and instead focus on his schizophrenia.  As noted elsewhere, a Medical Board determined in November 1974 that the Veteran's schizophrenia existed prior to service and was not aggravated by service.  Having reviewed the voluminous record evidence, the Board finds that there is no claimed in-service stressor on which a diagnosis of PTSD must be based in order to establish service connection for PTSD.

The post-service evidence also does not support finding that the Veteran currently experiences PTSD based on a corroborated in-service stressor which could be attributed to active service.  On VA examination in June 2009, the Veteran's complaints included PTSD.  The VA examiner stated that the Veteran was "very disorganized, hyper verbal, and difficult to structure."  This examiner also stated that he had reviewed certain of the Veteran's private treatment records and service treatment records.  The Veteran reported "symptoms of paranoia, sleep disturbance, auditory hallucinations, racing thoughts, mood disturbance, [and] trouble concentrating."  He alleged that these symptoms were constant and had been present since 1971.  "He reports he has had trouble sleeping for 35 years and this is described as: trouble falling asleep."  He also reported being hospitalized frequently for treatment of psychiatric problems.  He had become isolated and socially withdrawn "due to paranoia."  He reported that he had not worked since the 1990's "because he is mentally incapable of working."  The Veteran denied any in-service stressors and "he does not have any symptoms when he re-experiences the traumatic event."  

Mental status examination of the Veteran in June 2009 showed "he is disorganized with loose associations," abnormal orientation to place, date, and time, inappropriate appearance and hygiene with "signs of neglect," he was disheveled and unkempt, appropriate behavior, good eye contact, a disturbance of motivation and mood, communication within normal limits, abnormal speech "which occurs intermittently" and was circumstantial, circumlocutory, pressured, tangential, pressured, and difficult to structure, but no stereotypical, illogical, obscure, or irrelevant, difficulty understanding complex commands, no panic attacks, signs of suspiciousness ("does not trust people), intermittent delusional history "including persecutory delusions," intermittent hallucination history "including hearing voices" although there was no hallucination observed during the examination, no obsessional rituals, impaired and disorganized thought processes, disorganized thought processes with loose associations, impaired judgment "with paranoia," abnormal abstract thinking "with paranoia," mildly impaired memory, and trouble concentrating and focusing.  The VA examiner stated, "There are no behavioral, cognitive, social, affective, or somatic symptoms attributed to PTSD."  This examiner concluded that the Veteran only met the DSM-IV criteria for a diagnosis of schizoaffective disorder on Axis I.  The Axis I diagnosis was schizoaffective disorder.  The Veteran's GAF score was 45, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The VA examiner also concluded, "The current Axis I condition does not meet the diagnostic criteria of PTSD according to DSM IV because [the Veteran] does not provide any history of any stressor or any symptoms to make a diagnosis of PTSD.  His medical records also do not show history of any stressor or symptoms to make a diagnosis of PTSD."  The June 2009 VA examiner's opinion is in accord with the voluminous record evidence submitted in support of the Veteran's service connection claim for PTSD in that there is no evidence of a current diagnosis of PTSD based on a corroborated in-service stressor which could be related to active service.  The June 2009 VA examiner's opinion also was fully supported.  See Stefl, 21 Vet. App. at 124.  There is no competent contrary opinion of record.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, which demonstrates that he has a valid diagnosis of PTSD based on a corroborated in-service stressor which could be attributed to active service.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced PTSD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of PTSD at any time during the pendency of this appeal.  In summary, the Board finds that service connection for PTSD is not warranted.

The Board next finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disability.  Although his lay assertions again are not a model of clarity, the Veteran essentially asserts that he incurred a left knee disability during active service and this caused or contributed to his current right knee disability.  He also asserts that he experienced continuous bilateral knee disability since his service separation.  The voluminous record evidence does not support the Veteran's assertions regarding in-service incurrence for a bilateral knee disability or a continuity of symptomatology since service.  It shows instead that the Veteran does not experience any current bilateral knee disability which could be attributed to active service.  Nor does the record evidence support a finding that the Veteran's claimed left knee disability caused or aggravated his claimed right knee disability.  The Veteran's service treatment records show that, in October 1974, he complained of left knee pain.  These records also show that, at the Veteran's separation physical examination, his knees were within normal limits.  The in-service examiner who completed the Veteran's separation physical examination noted that there were no residuals of any in-service left knee complaints at separation.

The post-service evidence also does not support a finding that the Veteran's claimed bilateral knee disability is related to active service.  It shows instead that the Veteran does not experience any current bilateral knee disability which could be attributed to active service.  For example, on VA examination in August 2010, the Veteran's complaints included bilateral knee weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, pain, dislocation, pain when standing or walking, and falling down when his legs give way.  The Veteran reported that he had served 4 years on active service and had been in combat.  He also reported that he experienced flare-ups of bilateral knee pain as often as once a day with each flare-up lasting 4 hours at a time.  He rated his flare-ups as 10/10 on a pain scale (or the worst imaginable pain).  "The flare-ups are precipitated by stress and constant.  It is alleviated by rest."  No assistive device was required for ambulation.  Physical examination showed a normal posture and gait, no signs of abnormal weight bearing or skin breakdown, callosities, or unusual shoe wear pattern.  Physical examination of the knees showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement, no locking pain, genu recurvatum, or crepitus, and no ankylosis.  Range of motion testing of the knees was within normal limits (flexion from 0 to 140 degrees and extension to 0 degrees) with no additional limitation of motion on repetitive testing due to any of the DeLuca factors.  All of the Veteran's knee ligaments were stable.  X-rays of the bilateral knees were normal.  The VA examiner stated that there was no diagnosis of a bilateral knee disability possible "because there is no pathology to render a diagnosis."  The August 2010 VA examiner's opinion is in accord with the voluminous record evidence submitted in support of the Veteran's service connection claim for a bilateral knee disability in that there is no evidence of a current diagnosis of a bilateral knee disability which could be related to active service.  The August 2010 VA examiner's opinion also was fully supported.  See Stefl, 21 Vet. App. at 124.  There is no competent contrary opinion of record.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, which demonstrates that he has been diagnosed as having a bilateral knee disability which could be attributed to active service.

As noted elsewhere, a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 225.  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a bilateral knee disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain, 21 Vet. App. at 319.  In this case, there is no evidence of a bilateral knee disability at any time during the pendency of this appeal.  In summary, the Board finds that service connection for a bilateral knee disability is not warranted.

The Board finally finds that service connection for arthritis of the bilateral knees is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The record evidence does not show, and the Veteran does not contend, that he experienced arthritis of the bilateral knees during active service or within the first post-service year (i.e., by December 1975) such that service connection is warranted for this disability on a presumptive basis as a chronic disease.  Thus, the Board finds that service connection for arthritis of the bilateral knees is not warranted on a presumptive basis as a chronic disease.  Id. 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of PTSD and a bilateral knee disability have been continuous since service.  He asserts that he continued to experience symptoms relating to PTSD and the knees after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of PTSD or a bilateral knee disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of PTSD and a bilateral knee disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that these disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints.  Specifically, the service separation examination report reflects that the Veteran was examined and his knees were found to be normal clinically.  Although a Medical Board concluded in November 1974 that the Veteran's schizophrenia had existed prior to service and was not aggravated by service, neither the Medical Board nor the in-service examiner who completed his separation physical examination noted any relevant history or complaints of PTSD contemporaneous to the Veteran's separation from service.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted elsewhere, although the Veteran complained of PTSD and a bilateral knee disability since his service separation, the medical evidence does not establish the existence of a valid diagnosis for either of these claimed disabilities at any time since the Veteran's service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including paranoid schizophrenia.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to PTSD or the bilateral knees.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no current PTSD or bilateral knee disability which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for a dental disability, to include dental trauma, is not reopened.

As new and material evidence has been received, the previously denied claim of service connection for schizophrenia is reopened.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


